Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US Patent 8,036,226) in view of Malhotra (US Patent Application Publication 2006/0215550). 
Regarding claims 1 and 5 Ma et al. discloses a communication control apparatus comprising: a processor;  and a storage medium having computer program instructions stored thereon, wherein the computer program instructions, when executed by the processor, perform to(see fig 1,  [0110] load balancing , digital signal processor (DSP)) ; ( see fig. 2, network device , hardware and software)
  acquire observed data rates, each of the observed data rates indicating input data rate of each of queues, and (see col. 5, lines 33-40, Load measurement module 30 measures the load of each flow that intermediate device 12 is sending through paths 16) 
store a plurality first threshold values a plurality of flows (see col. 7, lines 44-54, Load rebalancer 34 reassigns network flows among the path queues of queue structure 26 when one or more of paths 16 become congested.  Like initial load balancer 32, the behavior of load rebalancer 34 may depend on whether MPLB 24 is configured with prioritized or symmetric multi-paths and whether QoS is enabled. If MPLB 24 is configured with prioritized multi-paths and QoS is not enabled, load rebalancer 34 reassigns flows when one of paths 16 becomes congested) 
perform a comparison process for each of the queues, the comparison process comparing  observed data based on one of the observed data rates of one of the queues with a second threshold value  that is the sum of the first threshold values of one or more of the flows allocated to the one of the queues (see col. 7, line 64- col. 8, line 9, load rebalancer 34 is triggered when one of paths 16 becomes congested.  If a higher-priority path is less congested than the congested path, load rebalancer 34 may reassign one or more flows of the highest-priority QoS class in the congested path to the less congested, higher-priority path.  In particular, load rebalancer 34 may remove the network packets of these flows from queue structure 26 and supply these network packets to initial load balancer 28 to be treated as a new flow.  As a result, initial load balancer 32 automatically assigns these network packets to the less congested, higher-priority path.)  
in a case that the observed data of the one of the queues to which one of the flows is allocated exceeds the second threshold value, identify the one of the flows as an abnormal flow; in a case that the observed data of the one of the queues to which a plurality of flows are allocated exceeds the second threshold value, change allocation of the plurality of flows such that the plurality of flows are allocated individually to a plurality of the queues and then perform the comparison process again; and a shaping rate of each of the queues such that abnormal flow is shaped   ( see fig. 8,  col. 11,  lines 1-17, Initially, load rebalancer 34 may detect that one of paths 16 is congested (110). After detecting the congested path, load rebalancer 34 selects a flow queue in the congested path (112). Load rebalancer 34 then removes the network packets in the selected flow (114), deletes the selected flow queue from queue structure 26 (116), and provides the removed network packets to initial load balancer 32 as new packets (118). In addition, load rebalancer 34 may detect that flows of one QoS class are concentrated in one of multi-paths 16 (120). In this case, load rebalancer 34 selects a flow queue in the QoS class that is concentrated in the path (122). Load rebalancer 34 then removes network packets in the selected flow (114), deletes the selected flow queue from queue structure 26 (116), and provides the removed network packets to initial load balancer 32 as new packets (118).  see also  col. 7, lines 44-63  Load rebalancer 34 reassigns network flows among the path queues of queue structure 26 when one or more of paths 16 become congested. load rebalancer 34 reassigns flows when one of paths 16 becomes congested and when one of paths 16 is not congested.  In particular, load rebalancer 34 selects a flow from the congested path.)
Ma et al. fail to specifically point out, the observed data rates in a layer 2 switch, set, in the layer 2 switch, as claimed.
Malhotra teaches the observed data rates being observed in a layer 2 switch, set, in the layer 2 switch (see fig. 3, see [0029-30] the MAC (layer 2) traffic flow is monitored, the congestion condition may be determined by noting a queue maximum occupancy being exceeding (therefore data rates are observed), by noting that monitored input data to the node exceeds the output link capability of the node, by noting that a queue data drop rate exceeds a threshold level)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Ma et al. invention with Malhotra invention because Malhotra inventions provides distinguish problematic congestion causing flows from the non-congestion causing flows, thus leading to intelligent differentiation in flow control. ( see Malhotra [0005 ]).
Regarding Claim 2 Ma et al. in view of Malhotra discloses everything as applied above (see claim 1). 
wherein each of the first threshold values is predetermined input data rate of each  of the flows, and the observed input data rate to each of the queues (see col. 7, lines 32-46,  QoS class is part of the flow information for the current packet.  Initial load balancer 32 then creates a new flow queue for the new flow in the QoS class queue of the path queue of the path that has the least load, in proportion to the bandwidth of the path, caused by packets in the same QoS class as the QoS class of the new flow.  In this way, initial load balancer 32 distributes flows of a QoS class among paths 16 in proportion to the bandwidths of paths 16. Load rebalancer 34 reassigns network flows among the path queues of queue structure 26 when one or more of paths 16 become congested.)
Regarding Claim 4 Ma et al. in view of Malhotra discloses everything as applied above (see claim 1). 
Wherein each of the first threshold values is a predetermined increase in the input data rate of each of the flows, the observed data is an increase in the observed input data rate to each of the queues (see fig. 8, see col. 11, lines 1-4, load rebalancer 34 may detect that one of paths 16 is congested (110) increase in the input data rate.  After detecting the congested path ( observed  data rate increased ), load rebalancer 34 selects a flow queue in the congested path (112) )
Response to Arguments
4.	Applicant's arguments filed 2/4/22 have been fully considered but they are not persuasive. 
In the remarks on pg. 6 of the amendment, the applicant contends that Ma et al. in view of Malhotra does not teach or suggest “in a case that the observed data of the one of the queues to which one of the flows is allocated exceeds the second threshold value, identify the one of the flows as an abnormal flow; in a case that the observed data of the one of the queues to which a plurality of flows are allocated exceeds the second threshold value, change allocation of the plurality of flows such that the plurality of flows are allocated individually to a plurality of the queues and then perform the comparison process again; and a shaping rate of each of the queues such that abnormal flow is shaped  “ 
Examiner respectfully disagrees Ma et al. teaches in  fig. 8,  and in col. 11,  lines 1-17, Initially, load rebalancer 34 may detect that one of paths 16 is congested (110). This is the comparison  process.  After detecting the congested path, load rebalancer 34 selects a flow queue in the congested path (112) (the flow queue are adjusted individually) . Load rebalancer 34 then removes the network packets in the selected flow (114), deletes the selected flow queue from queue structure 26 (116), and provides the removed network packets to initial load balancer 32 as new packets (118). In addition, load rebalancer 34 may detect that flows of one QoS class are concentrated in one of multi-paths 16 (120). In this case, load rebalancer 34 selects a flow queue in the QoS class that is concentrated in the path (122). Load rebalancer 34 then removes network packets in the selected flow (114), deletes the selected flow queue from queue structure 26 (116), and provides the removed network packets to initial load balancer 32 as new packets (118).   This process is completed again. Therefore the claim limitations are not patentable distinct.
Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MON CHERI S DAVENPORT whose telephone number is (571)270-1803. The examiner can normally be reached M to F 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MON CHERI S DAVENPORT/Examiner, Art Unit 2462                                                                                                                                                                                                        May 7, 2022

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462